Citation Nr: 0632606	
Decision Date: 10/19/06    Archive Date: 10/31/06

DOCKET NO.  02-15 584	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUES

1.  Entitlement to service connection for a back disorder.

2.  Entitlement to service connection for multiple joint 
arthritis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Simone C. Krembs, Associate Counsel
INTRODUCTION

The veteran served on active duty from May 1960 to August 
1981.

Initially, this matter came before the Board of Veterans' 
Appeals (Board) from rating decisions issued by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas, that denied service connection for a low back 
disorder and multiple joint arthritis.  In September 2003, 
the veteran and his spouse testified at a Travel Board 
hearing in San Antonio, Texas; a copy of the transcript is in 
the record.  In June 2004, the Board remanded the case for 
additional development.

The issue of entitlement to service connection for multiple 
joint arthritis is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  VA will notify 
the veteran if further action is required on his part.


FINDING OF FACT

Arthritis of the thoracic spine was first diagnosed in 
service.


CONCLUSION OF LAW

A back disorder was incurred in or aggravated by the 
veteran's period of active service.  38 U.S.C.A. §§ 1110, 
1131; 5107 (West 2002); 38 C.F.R. § 3.303 (2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110, 1131 (West 2002); 
38 C.F.R. § 3.303 (2006).  Service connection for certain 
chronic diseases, including arthritis, will be rebuttably 
presumed if they are manifest to a compensable degree within 
one year following active service.  38 U.S.C.A. §§ 1101, 
1112, 1113, 1137 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.307, 3.309 (2006).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2006).   For the 
showing of chronic disease in service, there must be a 
combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2006).  

Service connection generally requires evidence of a current 
disability with a relationship or connection to an injury or 
disease or some other manifestation of the disability during 
service.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. Cir. 
2000).  

The veteran contends that his current back disorder 
originated as a result of service duties that included 
frequent lifting of heavy objects such as generators.  His 
service personnel records reflect that his military 
occupational specialties included Aircraft Electrical System 
Specialist and Aircraft Accessory System Support.

Resolving the doubt in the veteran's favor, the Board finds 
that service connection is warranted for arthritis of the 
thoracic spine.  This is so because, the veteran's service 
medical records show that he first was treated for complaints 
of back pain in April 1967.  At that time, he reported that 
he had been in extreme discomfort due to his back the night 
before, with no known injury.  He stated that in the past 
four years he had had a little back trouble.  The impression 
was back sprain.  The veteran next sought treatment for back 
pain of four weeks' duration in April 1973.  At that time, 
the veteran reported a history of intermittent high back pain 
that was recurrent and alleviated by soaking in a hot tub.  
The impression was musculoskeletal back pain.  In August 
1980, the veteran again complained of back pain.  At that 
time, he indicated that his back pain had been worse the week 
prior to reporting to sick call, and that it was now better.  
The veteran described a history of intermittent back pain, 
always in the mid-thoracic area of the spine.  The impression 
was arthritis.  

The Board acknowledges that an October 2002 VA examiner 
opined that, based on the veteran's history, physical 
examination, special studies and on extensive review of the 
case file, that there was there was no evidence to suggest a 
chronic back problem directly resulting from the several 
incidences of transient lower back pain the veteran sustained 
in service, noting the absent of documented evidence of care 
or any back complaints for more than 12 years after his 
separation from service.  This examiner discounted that 
veteran's treating physician's July 2001 opinion that the 
veteran's back condition began while he was on active duty, 
noting that it was apparently without benefit of/or based on 
review of the veteran's records.  But, on physical 
examination in October 2002, the examiner found limitation of 
motion and slight tenderness in the midline from the mid-
thoracic to the lumbosacral junctions.  X-ray examination of 
the lumbosacral spine showed mild degenerative changes in 
several levels of the lower thoracic and lumbosacral spine.  
The diagnosis was degenerative disc disease of the lower 
thoracic and lumbosacral spines with facet arthropathy but 
without objective evidence of lower extremity radiculopathy 
or spasm.  

An evaluation of the probative value of medical opinion 
evidence is based on the medical expert's personal 
examination of the patient, the examiner's knowledge and 
skill in analyzing the data, and the medical conclusion 
reached.  The credibility and weight to be attached to such 
opinions are within the province of the Board as 
adjudicators.  Guerrieri v. Brown, 4 Vet. App. 467, 470-71 
(1993).  

Greater weight may be placed on one physician's opinion over 
another depending on factors such as reasoning employed by 
the physicians and whether or not and the extent to which 
they reviewed prior clinical records and other evidence.  
Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  The 
probative value of a medical opinion is generally based on 
the scope of the examination or review, as well as the 
relative merits of the expert's qualifications and analytical 
findings, and the probative weight of a medical opinion may 
be reduced if the examiner fails to explain the basis for an 
opinion.  See Sklar v. Brown, 5 Vet. App. 140 (1993).  

Contrary to the October 2002 VA examiner's contention, that 
the veteran's treating physician would not have service 
medical records at his disposal prior to giving his opinion 
in July 2001, this physician would have had copies of the 
August 1980 record because the veteran was treated at the 
Laughlin Air Force Base Hospital both in 1980 and since 1988.  
Moreover, when asked to provide the veteran's medical 
records, the Laughlin Air Force Base Hospital provided 
treatment records covering the veteran's entire period of 
service and after service until April 2004.  Even though the 
veteran did not complain of back pain at the time of his 
retirement examination in April 1981, he is competent to 
attest to having continuing and intermittent back pain since 
service.  This is particularly so here, where the veteran was 
in the service for more than 21 years and seen on several 
occasions for back pain, primarily in the thoracic spine.  
Available post-service treatment records show continuing 
treatment for back pain from July 1993 to April 2004.  Thus, 
the Board finds the July 2001 opinion from the veteran's 
treating service department physician that the veteran had 
degenerative joint disease of the back, which had begun 
during his period of active service, more credible.

Significantly, the Board also observes that the October 2002 
examiner did not address the fact that after complaining in 
August 1980 of pain in the thoracic spine, the veteran was 
diagnosed with arthritis.  Moreover, the veteran stated, on 
examination and in his testimony, that he received treatment 
from a chiropractor and frequent massages for back pain 
beginning shortly after service but that records of such 
treatment were no longer available.  Thus, giving the veteran 
the benefit of the doubt, the Board finds that the in-service 
diagnosis of arthritis and the current diagnosis of 
degenerative changes in the thoracic spine, along with his 
treating service department physician's etiological opinion, 
provide a nexus between in-service back problems and his 
current disorder sufficient to warrant a grant of service 
connection.

As the preponderance of the evidence is in favor of the claim 
for service connection for a back disorder, the Board 
concludes that service connection for a back disorder is 
warranted.  The benefit-of-the-doubt rule has been considered 
in making this decision.  38 U.S.C.A. § 5107(b) (West 2002); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

During the pendency of this appeal, the United States Court 
of Appeals for Veterans Claims (Court) issued a decision in 
the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), 
which held that the VA's notice requirements of 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service-connection claim, including the degree of 
disability and the effective date of an award.  With regard 
to service connection for a back disorder, the RO will be 
responsible for addressing any notice defect with respect to 
the rating and effective date elements when implementing the 
award; however, in this case the Board notes that the 
effective date cannot be any earlier than the date of receipt 
of his original claim.  38 C.F.R. § 3.400 (2006).  Thus, 
there can be no possibility of any prejudice to the claimant 
under the holding in Dingess.  In light of the above and the 
Board's favorable decision granting service connection for a 
back disorder, the Board finds that there has been no 
prejudice to the appellant in this case that would warrant 
further notice or development, as his procedural rights have 
not been abridged.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004); Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).  Thus, the Board 
finds that a discussion as to whether VA's duties to notify 
and assist a claimant have been satisfied is not required.  
38 U.S.C.A. §§ 5103, 5103A (West 2002 & Supp. 2006); 
38 C.F.R. § 3.159 (2006).  


ORDER

Service connection for a back disorder is granted.


REMAND

The veteran contends that he is entitled to service 
connection for arthritis that has been diagnosed in multiple 
joints.  The Board observes that a July 1988 record shows 
diagnoses of arthritis in his knees, shoulders, and elbows.

In the present appeal, the appellant was not provided with 
notice of the type of evidence necessary to establish an 
initial disability rating and an effective date, if service 
connection is granted on appeal, under the holding in 
Dingess.  On remand, VA must do so.

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion when it is deemed 
necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159(c)(4).  The veteran's service 
medical records demonstrate that on examination in October 
1977, he complained of swollen and painful joints, and 
specifically of a painful left shoulder.  No assessment of 
his left shoulder, however, was made.  Because the veteran's 
service medical records demonstrate complaints of painful and 
swollen joints, and because he has current diagnoses of 
arthritis in the knees, shoulders, and elbows, the Board 
finds that a remand for an examination and an etiological 
opinion is in order with regard to the claim for service 
connection for multiple joint arthritis.

Accordingly, the case is REMANDED for the following actions:

1.  The VA must review the entire file 
and ensure for the issue remaining on 
appeal that all notification and 
development necessary to comply with 38 
U.S.C.A. §§ 5103(a) and 5103A (West 2002 
& Supp. 2006) and 38 C.F.R. § 3.159 
(2005), as well as VAOPGCPREC 7-2004, is 
fully satisfied.  In particular, VA must 
send the appellant a corrective notice, 
that includes an explanation as to the 
information or evidence needed to 
establish a disability rating and an 
effective date, if service connection is 
granted, as outlined by the Court in 
Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  The claims file must include 
documentation that there has been 
compliance with the VA's duties to notify 
and assist a claimant.

2.  After completion of 1 above, schedule 
the veteran for a VA orthopedic 
examination by a physician for the 
purpose of ascertaining the nature and 
etiology of claimed multiple joint 
arthritis.  The claims file must be made 
available to and reviewed by the examiner 
in conjunction with the examination, and 
the examination report must reflect that 
the claims file was reviewed.  Any 
indicated tests and studies deemed 
necessary should be done, including X-
rays and range of motion testing.  Based 
upon the veteran's history, examination 
results and a review of the claims file, 
the examiner should provide an opinion as 
to whether it is at least as likely as 
not (50 percent or more probability) that 
the veteran has arthritis in any joint 
and for each joint for which arthritis 
has been diagnosed whether such arthritis 
(1) had its onset in service, that is, 
was incurred in or aggravated by service 
or (2) was manifested within one year 
after his discharge from service on 
August 31, 1981.  

A complete rationale should be provided 
for any opinion given.  If the requested 
medical opinion cannot be given, the 
examiner should state the reason why.

3.  Then, after ensuring any other 
necessary development has been completed, 
readjudicate the claim for service 
connection for multiple joint arthritis.  
If action remains adverse to the veteran, 
provide the veteran and his 
representative with a supplemental 
statement of the case and allow him an 
appropriate opportunity to respond 
thereto.  Thereafter, the case should be 
returned to this Board for the purpose of 
appellate disposition.  

The purposes of this remand are to comply with due process of 
law and to further develop the veteran's claim.  No action by 
the veteran is required until he receives further notice; 
however, the veteran is advised that failure to cooperate by 
reporting for examination may result in the denial of his 
claim.  38 C.F.R. § 3.655 (2006).  The Board intimates no 
opinion as to the ultimate outcome of this case.  The 
appellant and his representative have the right to submit 
additional evidence and argument on the matter the Board is 
remanding.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_____________________________________________
M. VAVRINA
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


